Per curiam.
Pending Respondent’s appeal from his conviction for aggravated assault, he was suspended from the practice of law. In the Matter of Jimmy Lee Collins, 259 Ga. 782 (389 SE2d 244) (1990). After that appeal concluded with an affirmance of Respondent’s conviction (Collins v. State, 200 Ga. App. 71 (406 SE2d 520) (1991)), the State Bar petitioned the special master to conduct a hearing pursuant to State Bar Rule 4-106 (f) (1) to determine whether Respondent should be disbarred. The subsequent report of the special master found that Respondent had violated Standard 66 of Bar Rule 4-102 and recommended that Respondent be disbarred. The review panel of the State Disciplinary Board of the State Bar recommended that Respondent be suspended for three years, retroactive to January 1990. The State Bar has filed exceptions to the review panel’s recommendation, arguing that this court has consistently ordered disbarment or the acceptance of a voluntary surrender of license in cases in which lawyers have been convicted of felonies involving violence.
Our research has revealed no exceptions to that level of discipline in cases involving violent felonies. Although this court has ordered suspension in certain cases of non-violent crime in which there are *186also mitigating circumstances (see, e.g., In the Matter of Charles A. Lanford, Jr., 260 Ga. 408 (396 SE2d 228) (1990)), this case is distinguished from those by the violent nature of the crime. Upon review of the record of this matter, we find no reason to accord to Respondent a penalty less than disbarment. Accordingly, it is ordered that Respondent be disbarred and that his name be removed from the rolls of those allowed to practice law in the State of Georgia.
Decided May 24, 1993
Reconsideration denied June 18, 1993.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.